Silverman, J.,
dissents in part in a memorandum as follows: I would grant the protective order striking all the document requests complained of except the corporate minutes of Fertitex, if appellant has them, and the report referred to in Item No. 11. The remaining requests are invalid for lack of specificity. CPLR 3120 (subd [a], par 1, cl [i]) requires that documents sought by discovery be “specified with reasonable particularity”. In Harnett v Skandia Amer. Reinsurance Corp. (60 AD2d 515), this court said: “The items [set forth in the notice] are typically in the form of ‘all documents and other materials including but not limited to, * * * relating or referring to or concerning’ or other similar generalized descriptions. The notice therefore wholly fails to comply with the requirement of CPLR 3120 that the documents shall be ‘ “specifically designated * * * specified with reasonable particularity in the notice” ’ ”. Here the documentary requests are typically in the form of “[a]ll documents relating to”; “[a]ll documents of any kind or description provided by you * * * to any person relating to”; “[a]ll documents referring or relating to.” This is not a specification of documents but of subject matter. “Instead of designating documents, plaintiff has stated broad categories of subject matters and asked for any documents relating to those subject matters without further specification.” (Miller v Columbia Records, 70 AD2d 517, 518.)